FOURTH DIVISION
                               DILLARD, P. J.,
                            BROWN and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 26, 2019




In the Court of Appeals of Georgia
 A17A1408. ORTHO SPORT & SPINE                                PHYSICIANS
     SAVANNAH, LLC v. CHAPPUIS et al.

      BROWN, Judge.

      In Chappuis v. Ortho Sport & Spine Physicians Savannah, 305 Ga. 401 (825

SE2d 206) (2019) (Chappuis II), the Supreme Court of Georgia vacated Division 2

of this Court’s opinion in Ortho Sport & Spine Physicians Savannah v. Chappuis, 344
Ga. App. 233 (808 SE2d 559) (2017) (Chapuis I), “with instructions” for this Court

“to vacate the trial court’s order on the defendants’ motion to strike and to remand the

case to the trial court with direction to reconsider the motion consistent with the law

set forth” in the Supreme Court of Georgia’s opinion. Chappuis II, 305 Ga. at 414 (3).

Accordingly, we vacate Division 2 of our prior opinion, adopt the opinion of the

Supreme Court of Georgia, and vacate the trial court’s grant of the motion to strike
portions of Ortho Sport & Spine Physicians Savannah, LLC’s complaint. Id. We make

no changes to Division 1 of our opinion in Chappuis I, in which we affirmed in part,

reversed in part, the trial court’s grant of Jordan Strudthoff’s motion to dismiss.

      Judgment affirmed in part, reversed in part, and vacated in part. Dillard, P.

J., and Markle, J., concur.




                                          2